Case 1:18-cv-03340-JPH-MJD Document 56 Filed 08/07/20 Page 1 of 8 PageID #: 268




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 WINDY HAMMOCK,                     )
                                    )
                  Plaintiff,        )
                                    )
               v.                   )            No. 1:18-cv-03340-JPH-MJD
                                    )
 LANDMARK ACCOUNTS, INC. an Indiana )
 corporation,                       )
                                    )
                  Defendant.        )

     ORDER OVERRULING DEFENDANT'S OBJECTION AND ADOPTING
                REPORT AND RECOMMENDATION

       Magistrate Judge Mark Dinsmore has entered a Report and

 Recommendation recommending that the Court grant Plaintiff Windy

 Hammock's motion for summary judgment and deny Defendant Landmark

 Account's request for summary judgment and motion to strike. Dkt. 53. For

 the reasons below, the Court OVERRULES Landmark's objection to the Report

 and Recommendation, dkt. 54, and ADOPTS the Report and Recommendation,

 dkt. 53. Ms. Hammock's motion for summary judgment is therefore GRANTED

 and Landmark's motion for summary judgment and motion to strike are

 DENIED.

                                       I.
                             Facts and Background

       The Court adopts the Magistrate Judge's uncontested recitation of the

 factual and procedural background:

             The facts relevant to Plaintiff's claim are simple. After
             Defendant Landmark Accounts, Inc., attempted to
             collect a debt from Plaintiff Windy Hammock that she
                                        1
Case 1:18-cv-03340-JPH-MJD Document 56 Filed 08/07/20 Page 2 of 8 PageID #: 269




             allegedly owed to Community Hospital, Plaintiff sent
             Defendant a letter that stated that she refused to pay
             the debt. The letter was dated September 21, 2017, and
             received by Defendant a few days later. Defendant
             nonetheless sent Plaintiff another debt collection letter,
             dated August 23, 2018. Plaintiff alleges that this letter
             violated the Fair Debt Collection Practices Act
             ("FDCPA"). See 15 U.S.C. § 1692c(c) (requiring debt
             collectors to cease communicating with consumer after
             consumer provides written notice of refusal to pay debt,
             with certain exceptions that do not apply here).
             Defendant does not dispute Plaintiff's factual
             allegations, but asserts that it is not liable for violating
             the FDCPA because the post-refusal letter it sent to
             Plaintiff was sent due to a bona fide error on its part.
             See 15 U.S.C.A. § 1692k(c) (establishing bona fide error
             defense).

 Dkt. 53 at 2.

                                        II.
                                  Applicable Law

       The Court reviews recommendations on dispositive motions de novo.

 Fed. R. Civ. P. 72(b)(3). The Court "may accept, reject, or modify the

 recommended disposition." Id.

       Summary judgment shall be granted "if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must

 inform the court "of the basis for its motion" and specify evidence

 demonstrating "the absence of a genuine issue of material fact." Celotex Corp.

 v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

 burden, the nonmoving party must "go beyond the pleadings" and identify

 "specific facts showing that there is a genuine issue for trial." Id. at 324.



                                          2
Case 1:18-cv-03340-JPH-MJD Document 56 Filed 08/07/20 Page 3 of 8 PageID #: 270




       In ruling on a motion for summary judgment, the Court views the

 evidence "in the light most favorable to the non-moving party and draw[s] all

 reasonable inferences in that party’s favor." Zerante v. DeLuca, 555 F.3d 582,

 584 (7th Cir. 2009) (citation omitted).

                                     III.
                       The Report and Recommendation

       The Report and Recommendation first addressed procedural matters,

 concluding that the parties' summary judgment filings would be considered on

 the merits as cross-motions for summary judgment, and recommending that

 Defendant's motion to strike be denied. Dkt. 53 at 5. The parties have not

 objected to this portion of the Report and Recommendation. See dkt. 54; dkt.

 55.

       Magistrate Judge Dinsmore then recommended that Ms. Hammock's

 motion for summary judgment be granted and that Landmark's motions be

 denied for two reasons. First, the undisputed evidence established that

 Landmark violated the FDCPA by sending the post-refusal letter to Ms.

 Hammock. Dkt. 53 at 10. Second, Landmark did not designate evidence to

 support a bona fide error defense. Id. Landmark objects to the

 recommendation. Dkt. 54.

                                       IV.
                                     Analysis

       Landmark raises four objections to the Magistrate Judge's

 recommendation that Plaintiff's motion for summary judgment be granted and




                                           3
Case 1:18-cv-03340-JPH-MJD Document 56 Filed 08/07/20 Page 4 of 8 PageID #: 271




 that Defendant's motion for summary judgment be denied. None of

 Landmark's objections have merit so they are overruled.

       A. Objection 1: The Report and Recommendation erroneously found
          that Defendant did not demonstrate its bona fide error defense.

       To establish the bona fide error defense to an FDCPA violation, a

 defendant must show by a preponderance of the evidence that the violation: (1)

 was unintentional, (2) resulted from a bona fide error, and (3) occurred despite

 the debt collector's maintenance of procedures reasonably adapted to avoid

 such an error. 15 U.S.C. § 1692k(c).

       The Report and Recommendation concluded that Landmark did not show

 that it maintained procedures reasonably adapted to prevent the delivery of the

 post-refusal letter. Dkt. 53 at 8. Landmark objects that it "has policies and

 procedures that strictly adhere [to] the American Collection Association

 guidelines and Federal Credit Debt Collection Procedure Act." Dkt. 54 at 12.

 But the designated evidence does not support that claim.

       Under the FDCPA, "[p]rocedures reasonably adapted to avoid" errors are

 "'processes that have mechanical or other such regular orderly steps' designed

 to 'avoid errors like clerical or factual mistakes.'" Leeb v. Nationwide Credit

 Corp., 806 F.3d 895, 900 n.3 (7th Cir. 2015) (quoting Jerman v. Carlisle,

 McNellie, Rini, Kramer & Ulrich, L.P.A., 559 U.S. 573, 587 (2010)). "Determining

 whether a debt collector's 'procedures' are 'reasonably adapted' to avoid errors

 'is a uniquely fact-bound inquiry susceptible of few broad, generally applicable

 rules of law.'" Id.



                                          4
Case 1:18-cv-03340-JPH-MJD Document 56 Filed 08/07/20 Page 5 of 8 PageID #: 272




       The only evidence that Landmark designated to show that it had

 sufficient procedures was a portion of an employee's deposition and her

 affidavit. Dkt. 44-1 at 4; see S.D. Ind. L.R. 56-1(e). In the deposition excerpt,

 the employee explains that she receives newsletters, magazines, and a daily

 email with updates to FDCPA procedures. Dkt. 44-2 at 38 (Stafford Dep. at

 37). The affidavit adds that Landmark's collectors were trained to "discover

 any discrepancies" between new and old accounts belonging to the same

 debtor, but that its "Datalex system was not set up and programmed to prevent

 an older file from itself being combined into a new transferred file." Dkt. 44-4

 at 3 ¶ 8.

       The Magistrate Judge correctly concluded that the designated evidence

 does not "explain how the system in place at the relevant time was reasonably

 adapted to prevent the errors that caused the post-refusal letter to be sent to

 Plaintiff." Dkt. 53 at 9. There is no indication that any updates from

 newsletters, magazines, and emails relate to catching problematic file transfers.

 See dkt. 44-2 at 38 (Stafford Dep. at 37). And the affidavit does not specify

 what steps Landmark's collectors are trained to take that would prevent letters

 like the one sent to Ms. Hammock. See dkt. 44-4 at 3 ¶ 8.

       Landmark therefore has not shown that it had "processes that have

 mechanical or other such regular orderly steps" to prevent violations. Leeb,

 806 F.3d at 900. Instead it asserts only that it "has policies and procedures

 that strictly adhere [to] the American Collection Association guidelines and




                                         5
Case 1:18-cv-03340-JPH-MJD Document 56 Filed 08/07/20 Page 6 of 8 PageID #: 273




 [FDCPA]." Dkt. 54 at 6. Such a "thinly specified 'policy'" is not an adequate

 procedure under § 1692k(c). Leeb, 806 F.3d at 900.

         B. Objection 2: The Report and Recommendation erroneously
            recommends summary judgment on an invalid claim.

         Landmark contends that Ms. Hammock's claim is foreclosed because her

 refusal letter was not specific and was sent before the debt that Landmark

 attempted to collect was added to its system. Dkt. 54 at 7–10.

         Landmark did not make this argument on summary judgment and raised

 it for the first time in its objection to the Magistrate Judge's R&R. See dkt. 44-

 1; dkt. 46 (both arguing only the bona fide error defense). Arguments not made

 before a magistrate are normally waived, United States v. Melgar, 227 F.3d

 1038, 1040 (7th Cir. 2000), and Landmark offers no reasons why waiver

 should not apply here, see dkt. 54 at 7–10. Moreover, "a willingness to

 consider new arguments at the district court level would undercut the rule that

 the findings in a magistrate judge's report and recommendation are taken as

 established unless the party files objections to them." Melgar, 227 F.3d 1038,

 1040.

         C. Objection 3: The Report and Recommendation erroneously
            recommends summary judgment based on Defendant's intent and
            fails to recommend summary judgment for Defendant.

         Landmark argues that "the presumed FDCPA violation was not

 intentional" and "resulted from a systems error that was immediately corrected

 once discovered and the evidence shows Defendant maintains procedures

 reasonably adapted to avoid any such error." Dkt. 54 at 13.



                                         6
Case 1:18-cv-03340-JPH-MJD Document 56 Filed 08/07/20 Page 7 of 8 PageID #: 274




       That a violation was unintentional, however, is the first element of the

 bona fide error defense, which Ms. Hammock does not dispute. Dkt. 53 at 8.

 Rather, Ms. Hammock argues—and the Report and Recommendation

 concluded—that Landmark failed to satisfy the third element because it did not

 provide evidence that it maintained procedures reasonably adapted to avoid the

 error. See dkt. 53 at 8. As explained above, Landmark's designated evidence

 does not support a finding in its favor on that element of the bona fide error

 defense

       D. Objection 4: The Report and Recommendation erroneously
          infringes upon Defendant's right to jury trial.

       Last, Landmark argues that the question of its policies and procedures is

 one of "reasonableness," which is properly reserved for a jury. Dkt. 54 at 14.

       While the reasonableness of Landmark's procedures is a "fact-bound

 inquiry," Leeb, 806 F.3d at 900, Landmark was required to "respond to the

 moving party's properly-supported motion by identifying specific, admissible

 evidence showing that there is no genuine dispute of material fact for trial."

 Johnson v. Advocate Health and Hosps. Corp., 892 F.3d 887, 894 (7th Cir.

 2018); Sommerfield v. City of Chicago, 863 F.3d 645, 649 (7th Cir. 2017)

 (explaining that "[s]ummary judgment is not a time to be coy" as the "parties

 are required to put their evidentiary cards on the table"). As explained above,

 Landmark failed to do so, making summary judgment against it appropriate.

 Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).




                                         7
Case 1:18-cv-03340-JPH-MJD Document 56 Filed 08/07/20 Page 8 of 8 PageID #: 275




                                         V.
                                     Conclusion

       For the reasons explained above, Landmark's objections to the Report

 and Recommendation are OVERRULED, dkt. 54, and the Magistrate Judge's

 Report and Recommendation is ADOPTED in full, dkt. [53]. Ms. Hammock's

 motion for summary judgment is therefore GRANTED, dkt. [42] and

 Landmark's request for summary judgment and motion to strike are DENIED,

 dkt. [46].

 SO ORDERED.
Date: 8/7/2020




 Distribution:

 Steven James Halbert
 shalbertlaw@gmail.com

 Scott A. Norrick
 ATTORNEY AT LAW, P.C.
 scott@norricklaw.com

 David J. Philipps
 PHILIPPS AND PHILIPPS, LTD.
 davephilipps@aol.com

 Mary E. Philipps
 PHILIPPS AND PHILIPPS, LTD.
 mephilipps@aol.com

 Angie K. Robertson
 PHILIPPS AND PHILIPPS, LTD.
 angie@philippslegal.com


                                       8
